DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program product, which would be a program or maybe the result of the code or program on a computer, but there claim is lacking a non-transitory storage medium or something to make clear this is directed to something beyond the abstract idea of running code and containing something beyond the code in the claim and the memory of a computer. Since claim 10 is not directed to eligible subject matter, then claim 11 which depends from claim 10 is directed to non-eligible subject matter as well. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciavarini et al. (U.S. Patent Application Publication Number 2009/0205409; hereinafter referred to as Ciavarini).  Ciavarini discloses a solvent delivery subsystem for a chromatography device performs relatively low pressure, high flow mixing of solvents to form a gradient and subsequent high pressure, low flow delivery of the gradient to the separation column. The mixing of the gradient is independent and does not interfere with the gradient delivery. To form the gradient, the outputs of an aqueous pump and an organic pump are mixed to fill a storage capillary while a downstream point from the storage capillary is vented to atmosphere. After gradient formation, the vent to atmosphere is closed, the solvent delivery system rises to high pressure, and only the aqueous pump runs for gradient delivery. To maintain integrity of the fluid stream, the solvent delivery system uses feed forward compensation and controls at least one parameter selected from the group consisting of pressure and flow in the conduit means to follow a gradual ramp (Please see the abstract).
With respect to claim 1 Ciavarini discloses and illustrates, a method for determining a dwell volume of a liquid chromatography system, comprising: mixing a flow of a first solvent (135a)  and a flow of a second solvent (135b) (see paragraph [0051] that discloses first and second solvents) at a mixing location (tee fitting 123) to generate a solvent mixture in a system flow of a liquid chromatography system (see paragraph [0103]); decreasing the flow of the first solvent and increasing the flow of the second solvent over a gradient duration to generate a gradient composition for the solvent mixture (see paragraph [0054] and [0094] that discloses mixing of the fluids to generate the desired composition); measuring a system pressure of the liquid chromatography system to determine a pressure trace defined as the measured system pressure as a function of time (the reference discloses that pressure transducers measure the pressure in the system).  Ciavarini discloses that there is a gradient delay volume, which is also well known as the dwell volume, and how it is affected or decreased in paragraph [0190]. Ciavarini discloses how to affect the dwell volume and if you can adjust how it is effected or reduced, then you would have to know what that dwell volume is to even know that it needs adjustment and know what it is in order to make said adjustments.  Therefore, one of ordinary skill in the art would be able to use the information obtained from the system in Ciavarini in order to find the dwell volume and thus how it is found, specifically, would be deemed as an equivalent to what is claimed. 
With respect to claim 2, the method of claim 1 wherein the solvent mixture has a viscosity and wherein the viscosity changes in response to the gradient composition is disclosed in paragraph [0011] as the viscosity is disclosed to be considered with respect to the mixing node.
With respect to claim 3, the method of claim 2 wherein the change in viscosity is substantially linearly proportional to a change in the solvent mixture according to the gradient composition is present as disclosed in paragraph [0011] discloses that as the viscosity drops, the LC requires flow to be reversed back through the mixing node. 
With respect to claim 4, the method of claim 1 wherein a viscosity of the first solvent is different than a viscosity of the second solvent is not explicitly disclosed, however there is nothing that states the solvents are the same, thus different solvents having different viscosities would be obvious to one of ordinary skill in the art as the pumps are disclosed to operate to change the pressure to mix the solvents an if the solvents were the same, then equal pressure for the pumps without adjustment wouldn’t be required. 
With respect to claim 5, the method of claim 1 wherein the gradient composition is a linear gradient composition is illustrated in Figure 3 as the gradient is shown to be linear until it is ramped up by the pumps. 
With respect to claim 6, the method of claim 1 wherein the gradient composition is a step gradient composition is illustrated in Figure 3 as the gradient is shown to be linear until it is stepped up by the pumps. 
With respect to claim 7, the method of claim 1 wherein the liquid chromatography system includes a chromatographic column (167). Ciavarini discloses that there is a gradient delay volume, which is also well known as the dwell volume, and how it is affected or decreased in paragraph [0190]. Ciavarini discloses how to affect the dwell volume and if you can adjust how it is effected or reduced, then you would have to know what that dwell volume is to even know that it needs adjustment and know what it is in order to make said adjustments.  Therefore, one of ordinary skill in the art would be able to use the information obtained from the system in Ciavarini in order to find the dwell volume and thus how it is found, specifically, would be deemed as an equivalent to what is claimed.
With respect to 8, the method of claim 1 wherein the liquid chromatography system includes a flow restrictor (valves disclosed to restrict flow) configured to provide a system pressure drop for the system flow and wherein the determining of the dwell volume comprises determining a product of the time delay and a flow rate of the solvent mixture (see above discussion of finding the dwell volume).
With respect to claim 9, the method of claim 1 wherein the gradient composition is a nonlinear gradient composition determined to provide a substantially linear pressure change for at least a portion of the pressure trace responsive to the gradient composition is disclosed in view of figure 3 as the gradient is shown to have various changes and the pressure is disclosed to be using a linear valve in order to facilitate pressure changes in at least paragraph [0081].
With respect to claim 12, a liquid chromatography system comprising; a source of a first solvent (135a) and a source of a second solvent (135b); a mixer having a mixer inlet (117a and 117b) to receive the first and second solvents and a mixer outlet to provide a solvent mixture (outlet after mixing tee 123); a pump (inject valve 119 and pressure source 151) having a pump inlet in fluidic communication with the mixer outlet and having a pump outlet, the pump receiving the solvent mixture at the pump inlet and providing the solvent mixture at a system pressure in a system flow dispensed from the pump outlet (see figure 1B); a flow restrictor (165) having a restrictor inlet in fluidic communication with the pump outlet and having a restrictor outlet; a pressure sensor disposed in a system flow after the pump outlet and generating a pressure signal indicating a measured system pressure (paragraph [0050] discloses the pressure sensor measures the pressure of the system, thus the location is not disclosed, so placing it in the system after the pump means would be obvious to one of ordinary skill in the art); and a processor (125) in communication with the sources of the first and second solvents and with the pressure sensor. Ciavarini discloses that there is a gradient delay volume, which is also well known as the dwell volume, and how it is affected or decreased in paragraph [0190]. Ciavarini discloses how to affect the dwell volume and if you can adjust how it is effected or reduced, then you would have to know what that dwell volume is to even know that it needs adjustment and know what it is in order to make said adjustments.  Therefore, one of ordinary skill in the art would be able to use the information obtained from the system in Ciavarini in order to find the dwell volume and thus how it is found, specifically, would be deemed as an equivalent to what is claimed.
With respect to claim 13, the liquid chromatography system of claim 12 further comprising a gradient proportioning valve (flow transducers 133a and 133b) disposed between the mixer and the sources of the first and second solvents is shown in figure 1A. 
With respect to claim 14, the liquid chromatography system of claim 12 wherein the processor determines the dwell volume as discussed with respect to claim 12 above is disclosed.
With respect to claim 15, the liquid chromatography system of claim 12 wherein the flow restrictor is a chromatographic column (167) is illustrated in Figure 1B.  Determining the dwell volume is discussed with respect to claim 12 above is disclosed.
With respect to claim 16, a liquid chromatography system comprising: a source of a first solvent and a source of a second solvent; a first pump having a first pump inlet in fluidic communication with the source of the first solvent and having a first pump outlet; a second pump having a second pump inlet in fluidic communication with the source of the second solvent and having a second pump outlet; a mixer having a first mixer inlet and a second mixer inlet in fluidic communication with the first pump outlet and the second pump outlet, respectively, the mixer having a mixer outlet to provide a solvent mixture; a flow restrictor having a restrictor inlet in fluidic communication with the pump outlet and having a restrictor outlet; a pressure sensor disposed in a system flow after the mixer outlet and generating a pressure signal indicating a measured system pressure; and a processor in communication with the first and second pumps and the pressure sensor, the processor configured to: generate a gradient composition in the system flow by controlling a contribution of the first solvent and a contribution of the second solvent to the mixer; determine a pressure trace from the pressure signal, the pressure trace defined as the measured system pressure as a function of time; determine a time delay between the gradient composition at the mixing location and the pressure trace; and determine a dwell volume of the liquid chromatography system from the time delay is disclosed as discussed above with respect to claims 1, 10, and 12. 
With respect to claim 17, Ciavarini discloses that there is a gradient delay volume, which is also well known as the dwell volume, and how it is affected or decreased in paragraph [0190]. Ciavarini discloses how to affect the dwell volume and if you can adjust how it is effected or reduced, then you would have to know what that dwell volume is to even know that it needs adjustment and know what it is in order to make said adjustments.  Therefore, one of ordinary skill in the art would be able to use the information obtained from the system in Ciavarini in order to find the dwell volume and thus how it is found, specifically, would be deemed as an equivalent to what is claimed. 
With respect to claim 18, the liquid chromatography system of claim 12 wherein the flow restrictor is a chromatographic column (167) is illustrated in Figure 1B.  Determining the dwell volume is discussed with respect to claim 12 and 16 above is disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



August 15, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861